MACK, C. J.
Epitomized Opinion
Appellees were three discharged employees of the bankrupt, a building contractor. Holding cognort notes of their employer they took judgment and levied execution knowing that the employer’s finances would be so effected as to cause their discharge. They filed their claims in bankruptcy for damages in breach of contract due to their discharge. The District Court referred the claims to a special master and upon the filing of his report sustained exception to it, because it appeared to be against the weight of the evidence. Appellant carried the case to the Circuit Court contending that the Act of appellees in taking judgment and levying execution when they knew it would cause their discharge, precluded a recovery based on the discharge; and that the master’s findings were conclusive and the court erred in sustaining exceptions thereto.
Attorneys: Robert Guinther of Akron for appellant; Paul C. Weick of Akron for appel-lees.
Held:
1. While the master’s findings of fact, based upon oral testimony, will not lightly be set aside, nevertheless, if they appear to the District Court to be against the clear weight of the evidence, he is not bound thereby.
2. The loyalty that the law requires of an agent does not compel him to, ref rain from the prosecution of a just and matured debt; the agent owed no duty to withhold action under the circumstances of this case.
Decree affirmed.